DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on March 17, 2021 is acknowledged.
Accordingly, claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US Pub 2018/0337288).
In re claim 1, Shin discloses a P-type (i.e. see at least paragraph 0157) multilevel element comprising: a gate electrode (i.e. G, paragraph 0041); an active structure overlapping the gate electrode and having a first P-type active layer (i.e. CH1, paragraph 0044), a second P-type active layer (i.e. CH2, paragraph 0045), and a barrier layer (i.e. 113, paragraph 0059) disposed between the first P-type active layer and the second P-type active layer; a gate insulating layer (i.e. 112, paragraph 0052) disposed between the gate electrode and the active structure; and source (i.e. S) and drain (i.e. D) electrodes electrically connected to both ends of the active structure, respectively, wherein a threshold voltage for forming a channel in the first P-type active layer and a threshold voltage for forming a channel in the second P-type active layer have different values (i.e. see at least Figure 9, Vth1, Vth2, paragraphs 0043-0046, 0050, 0051, 0147-0155).

In re claims 8 and 9, Shin discloses wherein a gate voltage applied to the gate electrode has a first gate voltage range (i.e. Vth1), a second gate voltage range (i.e. Vth1 to Vth2), and a third gate voltage range (i.e. Vth2), and a ratio of the current flowing through the active structure to the gate voltage has a first slope in the first gate voltage range, a second slope lower than the first slope in the second gate voltage range, and a third slope greater than the second slope in the third gate voltage range (i.e. see at least Figures 9-11); and wherein the second slope is 0 (i.e. see at least Figures 9-11).

Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourtois et al (US Pub 2017/0179263).
In re claim 14, Pourtois et al discloses a P-type semiconductor layer which exhibits a first energy range providing extended states at a first number of state and a second energy range providing extended states at a second number of state at an energy level lower than the mobility edge in the valence band, wherein the first energy range and the second energy range do not overlap each other (i.e. see at least Figures 4a-4d; paragraph 0074).
In re claim 15, Pourtois et al discloses wherein a localized state is provided between the first energy range and the second energy range (i.e. see at least Figures 4a-4d; paragraph 0074).

In re claim 17, Pourtois et al discloses wherein a first density of state curve in the first energy range and a second density of state curve in the second energy range are discontinuous with each other (i.e. see at least Figures 4a-4d).
In re claim 18, Pourtois et al discloses wherein a lowest energy value of the first energy range is greater than a maximum energy value of the second energy range (i.e. see at least Figures 4a-4d; paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub 2018/0337288).
Shin discloses the claimed invention except for wherein at least one of the first P-type active layer and the second P-type active layer has a thickness of several to several tens of nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein at least one of the first P-type active layer and the second P-type active layer has a thickness of several to several In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,991,831. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1, 7-10, and 13 of the instant application are fully encompassed by claim(s) 1-14 of (‘831), respectively.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,978,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 14-18 in the instant application are fully encompassed by claim(s) 1-8 of (‘561), respectively.
Claims 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,985,247. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 14-18 in the instant application are fully encompassed by claim(s) 1-12 of (‘247), respectively.

Allowable Subject Matter
Claims 2, 3, 5, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/ANTHONY HO/Primary Examiner, Art Unit 2817